Citation Nr: 0806351	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  05-17 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manchester, New Hampshire


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to a service-connected 
left knee disability.   
 
2.  Entitlement to service connection for a left hip 
disability, to include as secondary to a service-connected 
left knee disability.   
 
3.  Entitlement to service connection for a low back 
disability, to include as secondary to a service-connected 
left knee disability.   
 
4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   
 
5.  Entitlement to an increased evaluation for a left knee 
disability evaluated with two 10 percent ratings (based on 
limitation of motion and laxity) from January 9, 2003 to 
December 19, 2004, a 100 percent (temporary total) rating 
from December 20, 2004 to the end of January 2005, two 10 
percent ratings (based on limitation of motion and laxity) 
from February 1, 2005 to March 13, 2006, a 100 percent 
(temporary total) rating following total knee replacement 
from March 14, 2006 to the end of April 2007, and 30 percent 
since May 1, 2007.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from January 1971 to January 
1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 RO rating decision that 
denied an increase in a 10 percent rating for postoperative 
residuals of a left arthrotomy with lateral meniscectomy, and 
granted a separate 10 percent rating for ligament laxity of 
the left knee, effective January 9, 2003.  By this decision, 
the RO also denied service connection for the following: a 
right knee disability, to include as secondary to a service-
connected left knee disability; a left hip disability, to 
include as secondary to a service-connected left knee 
disability; a low back disability, to include as secondary to 
a service-connected left knee disability; and PTSD.  

The veteran provided testimony at a personal hearing at the 
RO in September 2005.  

The Board notes that in a January 2008 informal hearing 
presentation, the veteran's representative apparently raised 
an earlier effective date issue as to the ratings for the 
veteran's service-connected left knee disability.  This issue 
is not before the Board at this time and is referred to the 
RO for appropriate action.  

Matters involving entitlement to higher ratings for the 
veteran's service-connected left knee are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  


FINDINGS OF FACT

1.  Any current right knee disability began many years after 
service, was not caused by any incident of service, and was 
not caused by or permanently worsened by the veteran's 
service-connected left knee disability.  
	
2.  Any current left hip disability began many years after 
service, was not caused by any incident of service, and was 
not caused by or permanently worsened by the veteran's 
service-connected left knee disability.  

3.  The veteran's current low back disability began many 
years after service, was not caused by any incident of 
service, and was not caused by or permanently worsened by his 
service-connected left knee disability.  

4.  The veteran did not engage in combat with the enemy, and 
it is not shown by credible supporting evidence that a 
stressor, which might lead to PTSD, occurred during service.  





CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service-connected left knee disability.  
38 C.F.R. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.310 (2007).  

2.  A left hip disability was not incurred in or aggravated 
by service, and is not proximately due to or the result of a 
service-connected left knee disability.  
38 C.F.R. §§ 1110, 5107 (West 20020; 38 C.F.R. §§ 3.303, 
3.310 (2007).

3.  A low back disability was not incurred in or aggravated 
by service, and is not 
proximately due to or the result of a service-connected low 
back disability.  
38 C.F.R. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007).  

4.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R 3.303, 3.304 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in March 2004, a rating 
decision in May 2004, a statement of the case in December 
2004, a supplemental statement of the case in May 2005, a 
supplemental statement of the case in August 2005, and a 
supplemental statement of the case in November 2005.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decision.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of that claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the April 2007 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained a medical examination in relation to 
these claims.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.  



Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen; 
however, based upon the facts in this case the regulatory 
change does not impact the outcome of the appeal.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


I.  Right Knee Disability

The veteran is currently service-connected for postoperative 
residuals of a left total knee replacement.  He contends that 
he has a right knee disability that is due to service or a 
service-connected left knee disability.  

The veteran's service medical records do not show complaints, 
findings, or diagnoses of a right knee disability.  
Evaluations of the veteran during that time make no reference 
to any right knee problems.  The service medical records do 
show treatment for left knee problems.  

The first post-service evidence of any possible right knee 
problem is in February 2005, decades after the veteran's 
separation from service.  See Maxson v. West, 12 Vet. App. 
453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

A February 2005 radiological report from Dartmouth-Hitchcock, 
as to the veteran's bilateral knees, indicated that his right 
knee was unremarkable.  The impression referred only to a 
left knee disability.  

A February 2005 VA treatment entry noted that the veteran 
reported that he had increased left knee pain that began two 
days earlier.  The examiner noted that there was increased 
swelling and redness in the right knee.  A right knee 
disability was not diagnosed.  

An April 2005 private treatment report from Dartmouth-
Hitchcock noted that the veteran had bilateral low back pain, 
bilateral hip pain, and occasional symptoms of numbness in 
the right leg down to the foot.  It was noted that the 
veteran's knee symptoms were the same.  No diagnoses were 
provided.  

A September 2005 statement from D. C. Stepro, M.D., indicated 
that the veteran's lumbar disc herniation and resultant lower 
back pain, and his right foot pain, right knee pain, and 
bilateral hip pain were probably largely the result of the 
injury to his left knee that he sustained in his military 
service in 1974.  Dr. Stepro stated that such would be the 
case because of the veteran's chronic left knee pain and 
altered stance and gait.  

An October 2005 VA orthopedic examination report noted that 
the veteran's claims file was available and reviewed.  It was 
reported that a review of the medical records established 
that the veteran had degenerative disc disease in pretty much 
most of his lumbar spine with facet atrophy and degenerative 
changes.  The examiner indicated that the veteran also had at 
least transient episodes of radiculopathy in his lower 
extremities, primarily his right lower extremities.  It was 
reported that the veteran also had a history of left knee 
pain having sustained an injury to his left knee while in the 
military.  The veteran reported that he underwent open 
surgery on his left knee for debridement in 1981 and that he 
underwent an arthroscopy of his left knee in December 2004.  
It was noted that at the time of the examination, the veteran 
did not relate significant pain in his right knee.  The 
veteran indicated that he noted discomfort in his right knee 
primarily when he had low back pain.  He stated that the 
discomfort was around his patella as well as along the side 
of the knee.  The examiner noted that Dr. Stepro saw the 
veteran in July 2005 and that he made no mention of any 
pathology of the right knee.  

As to diagnoses, the examiner indicated that no significant 
pathology was found in the veteran's right knee.  The 
examiner commented that the right knee symptoms were likely 
related to the transient radiculopathy mentioned previously.  
The diagnoses also included degenerative disc disease and 
degenerative arthritis of the lumbosacral spine with L4-L5 
disc herniation and transient L5 radiculopathy; post-
traumatic arthritis of the left knee, with medial 
instability; and bilateral hip symptoms that were of the low 
back radiation pattern and were not symptoms related to hip 
pathology.  The examiner commented that the degenerative 
arthritis of the lumbosacral spine, the hip symptoms, and the 
claim of right knee pain, were not caused by or a result of 
the veteran's chronic left knee problem.  The examiner stated 
that there was no medical rationale that indicated that a 
limp or use of a cane, or both, favored the development of 
degenerative disc disease or degenerative arthritis of the 
lumbosacral spine.  The examiner remarked that there was, 
however, growing evidence that degenerative disc disease of 
the lumbar spine was genetically linked.  The examiner 
indicated that the issue of the relationship of the low back 
problem and right knee problem or hip problem to a long-
standing degenerative arthritic condition in the left knee 
was speculative rather than based on factual medical 
evidence.  

A June 2006 VA treatment entry, as to physical therapy for 
the veteran's left knee disability, noted that he reported 
that his right knee was uncomfortable at times which he felt 
might be due to favoring his left lower extremity for many 
years.  No diagnoses were provided.  A May 2006 entry 
related, as to an assessment, that the veteran presented with 
slightly impaired left knee range of motion and significant 
muscle atrophy in the "right" thigh status post left total 
knee replacement.  It was noted that the "left" thigh 
atrophy was most likely longstanding, but might improve with 
some physical therapy.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

On review of the medical evidence for and against the 
veteran's claim, the Board must find that the weight of the 
competent medical evidence is against the finding that the 
veteran has a right knee disability related to service or a 
service-connected disorder. 

The Board observes that in a June 2006 VA treatment entry 
(pertaining to physical therapy for the veteran's left knee 
disability), it was noted that the veteran reported that his 
right knee was uncomfortable at times which he felt might be 
due to favoring his left lower extremity for many years.  
That statement, however, was nothing more than a recitation 
of the veteran's belief.  As such, it is not probative in 
linking any present right knee disability with service or 
with the veteran's service-connected left knee disability.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber is 
a medical professional).  

Additionally, the Board is aware that a September 2005 
statement from Dr. Stepro indicated that the veteran's lumbar 
disc herniation and resultant lower back pain, and his right 
foot pain, right knee pain, and bilateral hip pain were 
probably largely the result of the injury to his left knee 
that he sustained in his military service.  Dr. Stepro stated 
that such would be the case because of the veteran's chronic 
left knee pain and altered stance and gait.  While this 
statement appears to support the veteran's claim, the Board 
observes that there is no indication that Dr. Stepro reviewed 
the veteran's claims file in providing his opinion.  Although 
an examiner can render a current diagnosis based on his 
examination of a claimant, without a thorough review of the 
record, his opinion regarding etiology if based on facts 
reported by the claimant can be no better than the facts 
alleged by the claimant.  See Swann v. Brown, 5 Vet.App. 229 
(1993).  Further, there is actually no specific evidence of a 
diagnosed right knee disability of record.  Given these 
circumstances, his opinion has little probative value in this 
matter.  

The Board gives greater weight to the opinion of the VA 
examiner who performed the October 2005 examination.  This 
examiner specifically concluded, as to diagnoses, that no 
significant pathology was found in the veteran's right knee.  
The examiner stated that the right knee symptoms were likely 
related to the transient radiculopathy mentioned as to the 
veteran's low back disability.  The examiner commented that 
the degenerative arthritis of the lumbosacral spine, the hip 
symptoms, and the claim of right knee pain, were not caused 
by or a result of the veteran's chronic left knee problem.  
The examiner indicated that the issue of the relationship of 
the low back problem and right knee problem or hip problem to 
a long-standing degenerative arthritic condition in the left 
knee was speculative rather than based on factual medical 
evidence.  The Board notes that the examiner specifically 
reviewed the veteran's claims file, discussed evidence from 
Dr. Stepro, and gave a rationale for his opinion.  Therefore, 
the Board finds that the VA examiner's opinion is the most 
probative in this matter.  See Wensch v. Principi, 15 Vet. 
App. 362 (2001).  

Returning to the matter of a current diagnosis, the Board 
points out that Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§§ 1110; 1131.  In the absence of proof of present disability 
there can be no valid claim.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 
1328 (1997) (38 U.S.C.A. § 1131 requires existence of present 
disability for VA compensation purposes); see also Wamhoff v. 
Brown, 8 Vet. App. 517, 521 (1996).  The Board notes that 
while the veteran has reported right knee complaints, it is 
unclear whether the veteran actually has any current right 
knee disability at all.  As noted above, the October 2005 VA 
orthopedic examination report indicated that no significant 
pathology was found in the veteran's right knee.  Also, 
although the evidence includes some evidence of right knee 
complaints, an actual diagnosed right knee disability has not 
been shown.  Even assuming that there is a current right knee 
disability, the Board observes that the weight of the 
competent medical evidence of record is against a finding 
that any current right knee disability is related to the 
veteran's period of service.  In fact, the most probative 
medical opinion of record is strong negative evidence against 
a link to service, instead finding that any current right 
knee disability began years after service, without 
relationship to any incident of service.  Additionally, the 
probative medical evidence fails to indicate that any current 
right knee disability was caused or worsened by his service-
connected left knee disability.  

While the veteran has alleged that his current right knee 
disability had its onset during his period of service or, 
more specifically, that it is related to his service-
connected left knee disability, he is a layman not competent 
to give a medical opinion as to the diagnosis or etiology of 
a medical condition.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that any current right knee disability began many years after 
the veteran's period of service, was not caused by any 
incident of service, and is not proximately due to or the 
result of his service-connected left knee disability.  The 
Board concludes that neither direct nor secondary service 
connection for a right knee disability is warranted.  As the 
preponderance of the evidence is against the claim for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  

II.  Left Hip and Low Back Disabilities

As noted above, the veteran is currently service-connected 
for postoperative residuals of a left total knee replacement.  
He contends that he currently has disabilities of the left 
hip and low back that are related to service.

Review of the veteran's service medical records reveals no 
complaints, findings, or diagnoses of any left hip or low 
back problems.  Evaluations of the veteran during that time 
make no reference to any such disabilities.  A chronic left 
hip or low back problem is not shown during service or at 
separation.  

The first post-service clinical evidence of any possible left 
hip problem is in January 2003, and the first post-service 
actual evidence of a low back disability is in November 2003.  
In short, the earliest post-service indication of problems 
with the hip or back was not until decades after the 
veteran's separation from service.  This gap in time, without 
evidence of any pertinent complaints or findings, certainly 
weighs against the veteran's claims.  See Maxson, supra.  

In a January 2003 VA treatment entry, the veteran stated that 
over the previous two weeks he had experienced a constant 
ache in his left knee which radiated down to the ankle and up 
to his hip.  No diagnoses were provided at that time.  

A November 2003 VA treatment entry noted that the veteran had 
a past medical history of chronic low back pain.  Another 
November 2003 entry reported that the veteran had lower back 
pain on a regular basis due to work as a construction worker.  
A subsequent November 2003 entry indicated that the veteran 
reported that he had low back pain for years secondary to 
working construction.  

A December 2003 VA treatment entry shows that the veteran 
reported that he had a dull aching pain along the outer 
aspect of the left leg and aching pain in his low back.  
Another December 2003 entry documented that the veteran 
indicated that the pain was affecting his whole left leg and 
hip as well as his back when it would get bad.  The 
assessment was chronic left knee pain affecting back and leg.  
In a further December 2003 entry, it was noted that the 
veteran described an on and off dull ache on the left lateral 
knee that radiated to the ankle or hip and sometimes back 
down the other leg.  The assessment was left knee arthritis 
and chrondrocalcinosis; it did not relate to the knee or the 
back.  

In a February 2005 VA treatment entry, it was noted that the 
veteran complained of left knee pain and pain in the 
bilateral hips.  

In a February 2005 treatment report from Dartmouth-Hitchcock, 
it was noted that the veteran's main complaint was left knee 
pain, but that he also had bilateral hip pain and chronic 
occasional numbness in the right foot when he was on his feet 
for too long.  The veteran reported that he had chronic low 
back pain, and bilateral hip pain times twenty years.  The 
assessment was traumatic arthritis, left knee, which, by 
history, sounded like it had probably progressed to a pretty 
severe state.  The examiner also indicated that the he 
thought the veteran had a mild trochanteric bursitis, 
bilaterally, which was chronic.  The examiner further 
indicated that the veteran might have spondylolisthesis which 
caused some radicular symptoms when he was on his feet for 
too long.  

A March 2005 VA orthopedic examination report referred to the 
veteran's left knee disability.  It was noted that the 
veteran apparently complained of some low back discomfort 
with some radiation into his left leg.  The diagnosis was 
post-traumatic arthritis of the left knee.  

An April 2005 VA treatment entry documented that the veteran 
complained that his back hurt more than usual.  It was noted 
that he presented with back pain radiating to his hips, which 
reportedly was worsening since yesterday.  In another April 
2005 entry, it was noted that the veteran reported that he 
had increasing low back pain and right sciatica symptoms for 
the past year or so.  It was noted that December 2001 lumbar 
films showed grade I spondylolisthesis, at L5 forward on S1, 
in a patient with an old fracture of L3.  The assessment was 
low back pain with right sciatica, herniated nucleus 
pulposus.  

In a June 2005 statement, D. C. Stepro, M.D., noted that the 
veteran had severe traumatic arthritis of the left knee.  Dr. 
Stepro indicated that the veteran also had chronic bilateral 
trochanteric bursitis and that he had spondylolisthesis with 
chronic low back pain.  

A May 2005 report from Elliot Hospital indicated that the 
veteran had a chief complaint of back pain radiating to the 
lower extremities.  It was noted that his problem list 
included lumbar degenerative change, lumbar radiculitis, and 
a long history of left knee problems.  It was also reported 
that the veteran presented for evaluation and treatment for 
back pain which radiated to his lower extremities.  The 
veteran indicated that he had suffered from such problems for 
about five years and that he thought it was caused by an 
antalgic gait that he had for a long time.  He stated that he 
injured his knee about thirty years ago and that he had been 
walking with a cane for quite some time and the thought it 
was throwing his back off.  It was noted that the veteran had 
degenerative changes that may or may not be the result of 
biomechanics of his walking being thrown off.  As to an 
impression, it was noted that the veteran was seen for 
evaluation and treatment and for an epidural steroid 
injection for his lumbar disk disease.  

A September 2005 statement from Dr. Stepro indicated that the 
veteran's lumbar disc herniation and resultant lower back 
pain, and his right foot pain, right knee pain, and bilateral 
hip pain were probably largely the result of the injury to 
his left knee that he sustained in his military service in 
1974.  Dr. Stepro stated that such would be the case because 
of the veteran's chronic left knee pain and altered stance 
and gait.  

An October 2005 VA orthopedic examination report noted that 
the veteran's claims file was available and reviewed.  It was 
reported that a review of the medical records established 
that the veteran had degenerative disc disease in pretty much 
most of his lumbar spine with facet atrophy and degenerative 
changes.  The examiner indicated that the veteran also had at 
least transient episodes of radiculopathy in his lower 
extremities, primarily his right lower extremities.  It was 
reported that the veteran also had a history of left knee 
pain having sustained an injury to his left knee while in the 
military.  The veteran reported that he underwent open 
surgery on his left knee for debridement in 1981 and that he 
underwent an arthroscopy of his left knee in December 2004.  
It was noted that the veteran complained of left knee pain.  
It was also reported that the veteran had complaints of left 
hip pain.  The examiner stated that close inspection of those 
complaints revealed that what the veteran was referring to 
was low back pain that radiated into the posterior aspect of 
his hips, specifically the gluteal region, and to the side of 
his hips, but that he had no anterior groin pain which would 
related to hip pathology.  The veteran also complained of 
significant low back pain radiating into the buttocks, 
primarily, without actual radiation, into his lower 
extremities.  It was noted that the leg pain was apparently 
episodic.  The examiner noted that Dr. Stepro saw the veteran 
in July 2005 and that he made no mention of any pathology of 
the right knee.  

The diagnoses included the following:  degenerative disc 
disease and degenerative arthritis of the lumbosacral spine 
with L4-L5 disc herniation and transient L5 radiculopathy; 
post-traumatic arthritis of the left knee, with medial 
instability; and bilateral hip symptoms that were of the low 
back radiation pattern and were not symptoms related to hip 
pathology.  The examiner commented that the degenerative 
arthritis of the lumbosacral spine and the hip symptoms were 
not caused by or a result of the veteran's chronic left knee 
problem.  The examiner stated that there was no medical 
rationale that indicated that a limp or use of a cane, or 
both, favored the development of degenerative disc disease or 
degenerative arthritis of the lumbosacral spine.  The 
examiner remarked that there was, however, growing evidence 
that degenerative disc disease of the lumbar spine was 
genetically linked.  The examiner indicated that the issue of 
the relationship of the low back problem or hip problem to a 
long-standing degenerative arthritic condition in the left 
knee was speculative rather than based on factual medical 
evidence.  

A May 2006 entry noted that the veteran stated that his back 
and hips started to really flare up for the past few days and 
that his back had been really painful.  He stated that he 
didn't really feel his left knee as much on that day.  No 
diagnoses were provided.  

As discussed above, the Board must weigh the probative value 
of the competent medical evidence or record.  In so doing, 
the Board may consider  the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  See Guerrieri, supra.  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens, supra.  

The Board observes that a January 2003 VA treatment entry 
noted that the veteran reported that he had a constant ache 
in his left knee that radiated down to his ankle and up to 
his hip.  Additionally, a December 2003 VA treatment entry 
indicated that the veteran reported that the pain in his left 
knee was affecting his whole leg and hip as well as his back 
when it would get bad.  Another December 2003 entry also 
noted that the veteran complained that his left lateral knee 
pain radiated to his hip.  A February 2005 entry from 
Dartmouth-Hitchcock noted that the veteran reported that he 
had chronic low back pain and bilateral hip pain for twenty 
years.  Further, a May 2005 report from Elliot Hospital noted 
that the veteran indicated that he had back pain which 
radiated into his lower extremities.  The veteran stated that 
he had suffered for such problems for about five years and 
that he thought it was caused by an antalgic gait that he had 
for a long time.  He indicated that he injured his left knee 
thirty years ago and that he thought it was throwing his back 
off.  It was noted that the veteran had degenerative changes 
that may or may not be the result of biomechanics of his 
walking being thrown off.  

The Board observes that the above noted references indicating 
that the veteran's left hip problems and low back problems 
began twenty years earlier, or that such problems were 
related to his left knee disability, were based solely on a 
recitation of the veteran's belief.  As such, they are not 
probative in linking any present left hip and low back 
disability with service or with the veteran's service-
connected left knee disability.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) (a bare transcription of a lay history 
is not transformed into competent medical evidence merely 
because the transcriber is a medical professional).  

Additionally, the Board is well aware of the September 2005 
statement from Dr. Stepro favorable to the veteran's claims.  
The Board observes, however, that there is no indication that 
Dr. Stepro reviewed the veteran's claims file in providing 
his opinion.  Given these circumstances, his opinion has 
reduced probative value in these matters.  See Swann, supra.  

The Board notes that the October 2005 VA orthopedic 
examination report concluded with diagnoses of degenerative 
disc disease and degenerative arthritis of the lumbosacral 
spine with L4-L5 disc herniation and transient L5 
radiculopathy,  post-traumatic arthritis of the left knee 
with medial instability, and bilateral hip symptoms that were 
of the low back radiation pattern and were not symptoms 
related to hip pathology.  The Board finds it pertinent that 
the examiner specifically stated that the degenerative 
arthritis of the lumbosacral spine and the hip symptoms were 
not caused by or a result of the veteran's chronic left knee 
problem.  The examiner stated that there was no medical 
rationale that indicated that a limp or use of a cane, or 
both, favored the development of degenerative disc disease or 
degenerative arthritis of the lumbosacral spine.  The 
examiner indicated that any finding of a relationship between 
the low back problem or hip problem to a long-standing 
degenerative arthritic condition in the left knee was 
speculative in nature rather than based on factual medical 
evidence.  The Board observes that the examiner specifically 
reviewed the veteran's claims file and gave a rationale for 
his opinion.  Therefore, the Board finds that this VA 
examiner's opinion is the most probative in this matter.  See 
Wensch, supra.

Additionally, the Board observes that it is somewhat unclear 
whether the veteran actually has a diagnosed left hip 
disability.  The October 2005 VA orthopedic examination 
report indicated that the veteran's bilateral hip symptoms 
were of the low back radiation pattern and were not symptoms 
related to hip pathology.  However, the veteran has also been 
diagnosed with mild bilateral trochanteric bursitis.  The 
veteran clearly has a diagnosed low back disability.  
Regardless of the    diagnoses, the Board observes that the 
probative medical evidence is against a finding that any 
current left hip or low back disability is related to the 
veteran's period of service.  In fact, the probative medical 
evidence provides negative evidence against such conclusions, 
indicating that any current left hip disability and the 
current low back disability began years after service, 
without relationship to any incident of service.  In short, 
the probative medical evidence does not indicate that any 
current left hip disability or any current low back 
disability was caused or worsened by his service-connected 
left knee disability.  

The veteran has alleged that his claimed left hip disability 
and low back disability were related to his period of service 
or, more specifically, that they related to his service-
connected left knee disability.  As discussed in the previous 
section, however, the veteran is a layman not competent to 
give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain, supra.

The weight of the competent medical evidence demonstrates 
that any current left hip disability and the current low back 
disability began many years after the veteran's period of 
service, were not caused by any incident of service, and are 
not proximately due to or the result of his service-connected 
left knee disability.  The Board concludes that service 
connection (on a direct or secondary basis) for a left hip 
disability and for a low back disability must be denied.  As 
the preponderance of the evidence is against the claims for 
service connection, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  


III.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e. under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).  

The veteran's available service personnel records indicate 
that he was not awarded decorations evidencing combat.  His 
DD Form-214 indicates that he had no foreign and/or sea 
service.  Available service personnel records do show that he 
was stationed in Thailand.  His military occupational 
specialty was listed as an aircrew life support specialist.  
The available service personnel records also indicate that an 
aircrew life support specialist performed duties such as 
inspecting and maintaining all survival and personal 
equipment for aircrews.  A March 2003 response from the 
National Personnel Records Center (NPRC) noted that the 
veteran's standard source documents were not available and 
that the other documents were mailed.  Because the veteran's 
official documentation does not support a finding that he 
engaged in combat with the enemy, his assertions of service 
stressors are not sufficient to establish the occurrence of 
such events, and instead his reported stressors must be 
verified.  

The veteran has submitted no specific statements regarding 
his alleged stressors.  At the September 2005 Board hearing, 
the veteran indicated that he would submit a statement 
concerning his stressors.  However, no such statement was 
submitted.  The Board reminds the veteran that the duty to 
assist is not a "one-way street."  The applicable case law 
provides that if a claimant wishes help, he "cannot passively 
wait for it in those circumstances where [s]he may or should 
have information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  

The veteran's service medical records do not show complaints, 
findings, or diagnoses of PTSD or any other psychiatric 
problems.  Evaluations of the veteran during those periods 
make no reference to any such disorders.  

Post-service private and VA treatment records show treatment 
for disorders including variously diagnosed psychiatric 
problems.  

Some of those treatment entries refer to PTSD, combat.  For 
example, a November 2003 VA treatment entry noted that the 
veteran reported that he was in Thailand in the Air Force in 
1972 to 1973 and that he was exposed to incoming without 
injury.  He stated that he had intrusive thoughts, 
nightmares, and startle reactions.  The assessment was 
alcohol abuse, remission; nicotine dependence; insomnia; 
depression due to substance abuse; PTSD, combat; and anxiety, 
not otherwise specified, and mild social phobia.  Subsequent 
treatment entries included diagnosed of PTSD.  

VA was unable to verify the veteran's alleged stressors 
because he did not submit a statement as to his stressors and 
because any references to stressors of record, as indicated 
in the November 2003 VA treatment entry, do not include any 
degree of specificity capable of verification.  The Board 
notes that because the veteran's PTSD diagnoses of record 
were not based upon a stressor verified by the VA, service 
connection for PTSD is not warranted.  

The weight of the competent evidence demonstrates that the 
veteran does not have PTSD that was incurred in or aggravated 
by service or that is related to service or to any 
corroborated incident therein.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply, and the claim for service connection for 
PTSD, must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  


ORDER

Service connection for a right knee disability, to include as 
secondary to a service-connected left knee disability, is 
denied.  

Service connection for a left hip disability, to include as 
secondary to a service-connected left knee disability, is 
denied.  

Service connection for a low back disability, to include as 
secondary to a service-connected left knee disability, is 
denied.  

Service connection for PTSD is denied.  




REMAND

The remaining issues on appeal deal with the propriety of the 
ratings assigned for the veteran's service-connected left 
knee disorder throughout the appeal period.   

The Board finds that the requirements of VA's duty to notify 
and assist the claimant have not been met as to those claims.  
38 U.S.C.A. §§ 5103, 5103a; 38 C.F.R. § 3.159.  The notice 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA) require VA to notify the veteran of what information 
or evidence is necessary to substantiate his claims; what 
subset of the necessary information or evidence, if any, the 
claimant is to provide; what subset of the necessary 
information or evidence, if any, the VA will attempt to 
obtain; and a general notification that the claimant may 
submit any other evidence he has in his possession that may 
be relevant to the claim(s).  Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  

Recently, the Court held in Vazquez-Flores v. Peak, No. 05-
0355 (U.S. Vet. App. January 30, 2008), that for a claim for 
increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. 
App. January 30, 2008).  Further, under Vazquez, if the 
Diagnostic Code under which the claimant is rated contains 
criteria necessary for entitlement to a higher disability 
rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, slip op. at 5-6. 

Here, a review of the claims folder shows that sufficient 
notice has not been sent to the veteran.  The RO provided the 
veteran with a VCAA notice letter in March 2004.  The notice 
letter did not specifically notify the veteran that he should 
provide evidence of the effect that worsening disabilities 
had on his employment and daily life (such as a specific 
measure or test).  The letter also did not notify the veteran 
that should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the of the symptoms of the condition for which the 
disability compensation is being sought, including their 
severity and duration, and their impact on employment and 
daily life.  Thus, on remand the RO should provide corrective 
VCAA notice.  

Accordingly, the case is REMANDED for the following:  

1.  The RO should provide the veteran 
with VCAA notice that is compliant with 
the requirements of Vazquez-Flores v. 
Peak, No. 05-0355 (U.S. Vet. App. Jan. 
30, 2008).  Specifically, the notice 
should advise the veteran that to 
substantiate claims for entitlement to 
higher ratings for the left knee 
problems, he must provide, or ask VA to 
obtain, medical or lay evidence 
demonstrating a worsening or increase 
severity of the disability and the effect 
that worsening has on his employment and 
daily life.  The veteran should also be 
afforded a copy of the applicable 
criteria needed for increased (higher) 
ratings under the applicable Diagnostic 
Codes for rating the service-connected 
disabilities on appeal.   

Also advise the veteran that if an 
increase in disability is found, a 
disability rating will be determined by 
applying relevant Diagnostic Codes, which 
typically provide for a range in severity 
of a particular disability from 0 percent 
to as much as 100 percent (depending on 
the disability involved), based on the 
nature of the symptoms of the condition 
for which disability compensation is 
being sought, their severity and 
duration, and their impact upon 
employment and daily life.

In addition, provide examples of the 
types of medical and lay evidence that 
the veteran may submit (or ask the 
Secretary to obtain) that are relevant to 
establishing entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, medical 
and hospitalization records, medical 
statements, employer statements, job 
application rejections, and any other 
evidence showing an increase in the 
disability or exceptional circumstances 
relating to the disability.

2.  Thereafter, readjudicate the claims 
for entitlement to higher ratings for the 
veteran's service-connected left knee 
disorder at any stage throughout the 
appeal period.  If any benefit sought on 
appeal remains denied, issue a 
supplemental statement of the case to the 
veteran, and provide an opportunity to 
respond before the case is returned to the 
Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


